DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the application 16/263,390 filed on
11/09/2021.
Status of Claims:
Claims 1-20 are pending in this Office Action.
Claim Objections
	Objections made to claim 16 in the previous office action is now withdrawn due to the applicant’s corrections. 
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 08/31/2021, 11/15/2021, and 12/14/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.
Response to Arguments
	In the remarks submitted by the applicant on 11/09/2021, the applicant asserted that the Examiner has failed to show an appropriate reason to combine Hansel and Cantwell or modify Hansel based on Cantwell. However, the Examiner disagrees with the assertion of the Applicant and respectfully explains further in the motivational statement under the Claim Rejections - 35 USC § 103 section. The Examiner explains more in depth as to why the combination of Hansel and Cantwell is appropriate in this 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hansel et al (PGPUB 20110213781) “Hansel” in view of Cantwell et al (US Patent 9372757) “Cantwell”.
 Regarding claim 1, Hansel teaches a non-transitory machine readable medium storing instructions executable by a processing resource ([0036]), the non-transitory machine readable medium comprising: instructions to perform an initial replication of a subset of objects of a source file system instance on a source system to a target system to form a partial file system instance on the target system comprised of the subset of objects (Fig. 4 & [0045]: The filtered remote journal mechanism of the system determines which data (subset of objects for replication) in the journal of the source computer system (source computer system) should be sent to the target computer system (target system), and identifies that data to the communication manager of the source system, which sends the identified data via network to the target computer system…[0047]: When the remote journal receiver of the target receives the journal data from the source system the data is written to the remote journal receiver of the target system with the sequence numbers are maintained the same as the entries that were sent. Thus, for the example in FIG. 4, we assume the selection criteria 128 (FIG. 1) in the filtered remote journal mechanism 127 causes all of entries #2 and #4 to be selected, the header of #5 to be selected, and partial data for entry #8 to be selected. Only the selected data is sent from the source computer system to the target computer system. The selection criteria thus serves as a filter to identify a subset of information in the journal that is less than all of the information in the journal. Thus, a partial amount of data is selected from the source to replicate to the target system); instructions to dynamically add an unmaterialized object to the partial file system instance by replicating a corresponding object from the source file system instance ([0054]: The target computer system receives journal entries from the source computer system and if new journal entries (unmaterialized object) arrived in the source computer system while method is being executed, the method 700 loops back to step 710 and repeats the process for the new journal entries until no new journal entries have arrived. Thus, the system is instructed to add entries that are found on the source side that has not been replicated to the target and determines whether to replicate it and replicate it to the target system).
Hansel does not explicitly teach wherein each of the objects of the source file system instance is identified by a signature based on content of the each of the objects and the objects exhibit a hierarchical relationship to a root object in the file system instance and instructions to asynchronously update the target system from the source file system instance based on a comparison of the partial file system instance to the source file system instance.
Cantwell teaches wherein each of the objects of the source file system instance is identified by a signature based on content of the each of the objects(Col 2 line 37-44: Creating the initial backup includes retrieving an original metadata file from a metadata server, where the metadata file comprises an ordered list of block identifiers for data blocks of the volume where each block identifier is used to access a data block stored on a block server, and where the block identifier is a hash based on content of a corresponding data block. The block identifier of the system is equivalent to the signature of the objects of the system because the block identifier provides unique identities to access certain data blocks based on the content of the block) and the objects exhibit a hierarchical relationship to a root object in the file system instance (Fig. 2a-2b & col 6 line36-41: The metadata includes a list of block identifiers associated with data blocks of the volume. In an implementation, the metadata includes an ordered list structure of block identifiers. In another implementation, the ordered list is structured as the leaves of a hash tree (e.g., a Merkle tree, etc.) and the metadata includes the hash tree); (Col 2 line 35-55: The system creates an initial backup of a volume at a backup server (target system) and creating a first incremental backup of the volume at the backup server. Creating the initial backup includes retrieving an original metadata file from a metadata server (source system) and a copy of all data of the volume is retrieved based on the original metadata file. Creating the first incremental backup of the volume at the backup server includes retrieving a first metadata file, wherein the first metadata file was created separately from the original metadata file, comparing a block identifier of the first metadata file to a corresponding block identifier of the original metadata file to determine a difference between the first and original block identifiers, where the difference indicates that a data block corresponding to the first block identifier has changed, and retrieving the changed data block based on the comparison of the first and original block identifiers. Thus, the system backups or replicates data from a source to a backup server and determine any differences between each corresponding block of data for subsequent backups. Equivalently, the two sides are constantly updating by comparing for differences between them for subsequent backups or replications). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the Cantwell teachings in the Hansel system by integrating Cantwell data block identifier (Col 2 line 37-44). Skilled artisan would have been motivated to incorporate assigning data block with 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the Cantwell teachings in the Hansel system by integrating Cantwell root-leaf structure (col 6 line36-41). Skilled artisan would have been motivated to incorporate data blocks in a leave-root structure, as taught by Cantwell, because not only a tree-structure increases the efficiency in data insertion and searching but can also represents data in a hierarchy relationship that makes it easier to determine how data is related to each other. This close relation between both of the references suggests an expectation of success.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the Cantwell teachings in the Hansel system by integrating Cantwell data comparing (Col 2 line 35-55). Skilled artisan would have been motivated to incorporate comparing a block identifier between two storage systems to determine a difference between the first and original block identifiers to subsequently identify the changes to retrieve and replicate. Although, Hansel teaches a roll back mechanism that allow changes made to the source database to be applied to the target database, Hansel is still missing the comparing mechanism that allow the target database to compare its position to the source before any changes is applied. The comparing process of Cantwell strengthens the synchronization between 
Regarding claim 9, the disclosed method performs all the limitations performed by the method as shown in claim 1. Please refer to claim 1 as shown above.
Regarding claim 16, the disclosed system performs all the limitations performed by the method as shown in claim 1.Please refer to claim 1 as shown above.
Regarding claim 2, Hansel in view of Cantwell teaches all the limitations of claim 1. Hansel does not explicitly teach wherein the subset does not include data objects referenced by the source file system instance.  
Cantwell teaches wherein the subset does not include data objects referenced by the source file system instance (Col 7 line 20-30: During an incremental backup operation, a backup server retrieves the current metadata from metadata server for a client volume. The backup server then compares the current metadata from metadata server with a version of stored metadata on backup server. In an implementation where the metadata includes an ordered list of block identifiers, the backup server compares the block identifiers of the two versions of metadata node-by-node. Thus, non-data objects such as metadata are retrieved and compared for synchronization between different servers). Please refer to claim 1 for the motivational statement.  
Regarding claim 10, the disclosed method performs all the limitations performed by the method as shown in claim 2. Please refer to claim 2 as shown above.
Regarding claim 3, Hansel in view of Cantwell teaches all the limitations of claim 1. Hansel does not explicitly teach wherein the subset of objects replicated from the source file system instance includes leaf metadata objects of the source file system instance that contain signatures of data objects of the source system, and the non-transitory machine readable medium further comprises instructions to rebuild the partial file system instance by computing signatures from the subset of objects using a pre-defined branching factor.
Cantwell teaches wherein the subset of objects replicated from the source file system instance includes leaf metadata objects of the source file system instance that contain signatures of data objects of the source system, and the non-transitory machine readable medium further comprises instructions to rebuild the partial file system instance by computing signatures from the subset of objects using a pre-defined branching factor.(Col 7 line 27-61: The metadata that are replicated to the backup server includes an ordered list of block identifiers, the backup server compares the block identifiers of the two versions of metadata node-by-node. This means that each node of the ordered list is traversed and compared between the different versions of the same nodes. Also, the metadata includes a hash tree and the ordered list of block identifiers structured as the leaves of the hash tree. Such a hash tree is generally a tree data structure in which every non-leaf node includes the hash of its children nodes. Upon determination of which particular blocks of data have changed since the previous backup, backup server can retrieve the updated blocks of data from storage and upon retrieval of the requested changed data blocks, the backup server stores the data in storage. The backup server 118 also stores the current metadata from metadata server used in the incremental backup operation. Col 8 line 16-48: The value stored by each non-leaf node is the hash of that node's children values. For example, hash H1 is the hash of block identifiers B1 and B2, hash H2 is the hash of block identifiers B3 and B4, and hash H3 is the hash of hashes H1 and H2. Thus, a tree structured storage is implemented by Cantwell to compare between the source and the target for further replication and the process also relies on the metadata of the blocks which is in a root-leaf relationship). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the Cantwell teachings in the Hansel system. Skilled artisan would have been motivated to incorporate root-leaf relationship and rebuild the backup server taught by Cantwell in the Hansel system to allows efficient determination of which data blocks have been updated since a prior backup (Cantwell Col 7 line 46-48) and advantages, including increasing the efficiency of the data backup procedure, and decreasing the overall amount of data being transferred during the backup procedure (Cantwell Col 7 line 64-67). This close relation between both of the references highly suggests an expectation of success.
Regarding claim 11, the disclosed method performs all the limitations performed by the method as shown in claim 3. Please refer to claim 3 as shown above.
Regarding claim 18, the disclosed system performs all the limitations performed by the method as shown in claim 3.Please refer to claim 3 as shown above.
Regarding claim 4, Hansel in view of Cantwell teaches all the limitations of claim 1. Hansel does not explicitly teach instructions to perform tree differencing logic 
Cantwell teaches instructions to perform tree differencing logic between a first root signature of the source file system instance at a first point in time and a second root signature of 90661907 - 20 - the source file system instance at a second point in time and based on hierarchical rollup property to identify changed or new objects in the source file system instance at the second point in time relative to the source file system instance at the first point in time (Fig. 2a-2b & Col 8 line 16-67 &col 9 line 1-10: Referring to FIG. 2b, the hash tree 200a of FIG. 2a is shown at a later time instance, as hash tree 200b. For example, hash tree 200a may have been provided by metadata server 110 during an initial backup operation and stored by the backup server 118, and hash tree 200b may have been provided by metadata server 110 during a subsequent incremental backup operation. Both hash trees 200a-b represent the data stored on a particular volume. As depicted, the block identifier B3 of leaf node 202c has changed to become block identifier B3' at some time since the previous backup. For example, new or updated data may have been written to the block referenced by block identifier B3. Because of the structure of the hash tree, the change of block identifier from B3 to B3' causes updates in hashes to propagate upward through the parent node to the root node. Thus, the same particular tree is being checked at two given times and the check is for any changed or newly added data blocks for subsequent executions); and instructions to include the changed or new objects in the subset of objects to be replicated (Col 9 line 1-10 & col 9 line 33-41: A difference between corresponding non-leaf node hashes indicates that a block identifier (and therefore block data) below that non-leaf node has changed. If the hashes of corresponding non-leaf nodes are equal, this indicates that the block identifiers below that non-leaf node have not changed… After performing the above sample analysis, backup server 118 may proceed to retrieve the data based on the block identifier(s) that indicate data has changed, and has not yet been backed up). Please refer to claims 1 and 3 for the motivational statement.
Regarding claim 12, the disclosed method performs all the limitations performed by the method as shown in claim 4. Please refer to claim 4 as shown above.
Regarding claim 19, the disclosed system performs all the limitations performed by the method as shown in claim 4.Please refer to claim 4 as shown above.
Regarding claim 5, Hansel in view of Cantwell teaches all the limitations of claim 4. Hansel does not explicitly teach wherein the source file system instance at the first point in time is a snapshot of the source file system instance at a past point in time, and the source file system instance at the second point in time is the source file system instance presently.
Cantwell teaches wherein the source file system instance at the first point in time is a snapshot of the source file system instance at a past point in time, and the source file system instance at the second point in time is the source file system instance presently (Fig. 2a-2b: Referring to FIG. 2b, the hash tree 200a (source file system instance at the first point)of FIG. 2a is shown at a later time instance, as hash tree 200b (the source file system instance at the second point). For example, hash tree 200a may have been provided by metadata server 110 during an initial backup operation and stored by the backup server 118, and hash tree 200b may have been provided by metadata server 110 during a subsequent incremental backup operation. Thus, there is a tree differencing analyzed by the system wherein the differencing is done based on the tree at two different times). Please refer to claims 1 and 3 for the motivational statement. 
Regarding claim 13, the disclosed method performs all the limitations performed by the method as shown in claim 5. Please refer to claim 5 as shown above.
Regarding claim 6, Hansel in view of Cantwell teaches all the limitations of claim 1. Hansel does not explicitly teach instructions to receive a user selection of a file or directory, wherein the subset of objects of the source file system instance correspond to the user selection.
Cantwell teaches the subset of objects of the source file system instance correspond to the user selection (Col 6 line 8-25: The servers of metadata layer store and maintain metadata that maps between client layer and block server layer, where the metadata maps between the client addressing used by clients (e.g., file names, volume, object names, block numbers, etc.) and block layer addressing (e.g., block identifiers) used in block server layer. Additional metadata may also be included, such as inode numbers, directory pointers, modification dates, file size, client addresses, list details, etc. The block identifiers uniquely identify the data of a block and are a hash based on the content of the data block. Thus, client or user input of files or objects for further data backing up are received by the system).  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the Cantwell teachings in the Hansel system. Skilled artisan would have been motivated to incorporate user selections for data to be replicated taught by Cantwell in the Hansel system to replicate or backup data that is relevant to the user, thus improves the interactions between the system and the users. This close relation between both of the references highly suggests an expectation of success.
Regarding claim 14, the disclosed method performs all the limitations performed by the method as shown in claim 6. Please refer to claim 6 as shown above.
Regarding claim 20, the disclosed system performs all the limitations performed by the method as shown in claim 6.Please refer to claim 6 as shown above.
Regarding claim 7, Hansel in view of Cantwell teaches all the limitations of claim 1. Hansel does not explicitly teach wherein the asynchronous update creates a new partial file system instance at the target system according to a time-based policy.  
Cantwell teaches the asynchronous update creates a new partial file system instance at the target system according to a time-based policy (Fig.2a-2b & Col 11 line 23-29: The backup server may be responding to a request to initiate a backup operation. For example, a client or backup software may submit a request via an API to perform a backup at a certain time. Alternatively, the backup server may be performing a backup according to a schedule (e.g., nightly backups, weekly backups, client-specified backups, etc. Col 8 line 4967: Once a backup is activated, 2 different copies of the same tree is compared and the changes are also based on a time duration).  Please refer to claim 3 for the motivational statement.
Regarding claim 15, the disclosed method performs all the limitations performed by the method as shown in claim 7. Please refer to claim 7 as shown above.

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hansel et al (PGPUB 20110213781) “Hansel” in view of Cantwell et al (US Patent 9372757) “Cantwell” and Carricarte et al (USPGPUB 20170279901) “Carricarte”.
Regarding claim 8, Hansel in view of Cantwell teaches all the limitations of claim 1. Hansel in view of Cantwell does not explicitly teach wherein the source system is located at an edge of a network, and the target system is located at a core of the network.
Carricarte teaches wherein the source system is located at an edge of the network, and the target system is located at the core of the network ([0045]: The synchronizing module of the system analyzes the data version tag and determine whether to replicate data from the selected sources (source system at an edge of network) to the central database (target system at the core of network) or from the central database to the selected sources).  In this way, the synchronizing module 121 prevents the client terminal devices 102 from accessing expired data. According to one embodiment, the synchronizing module 121 may determine whether the selected sources or the central database 124 is maintaining the most recent data version tag by analyzing which of the selected sources or the central database 124 performed the last save function).  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the Carricarte teachings in the Hansel and Cantwell system. ([0045]). This close relation between both of the references highly suggests an expectation of success.
Regarding claim 17, the disclosed method performs all the limitations performed by the method as shown in claim 8. Please refer to claim 8 as shown above.
















Conclusion
Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAO DANG VUONG whose telephone number is (571)272-1812.  The examiner can normally be reached on M-F 7:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)-272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
/C.D.V./           Examiner, Art Unit 2153                                                                                                                                                                                             /ALFORD W KINDRED/Supervisory Patent Examiner, Art Unit 2153